IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                     No. 79818-9-I
                      Respondent,
                                                     DIVISION ONE
               v.
                                                     UNPUBLISHED OPINION
 D’ANGELO A. SALOY,

                      Appellant.


      APPELWICK, J. — Saloy appeals from the judgment and sentence entered at

his resentencing. He contends that (1) his 41 year sentence constitutes a de facto

life sentence, (2) the trial court misapprehended the requirements of Miller at

resentencing, (3) RCW 9.94A.730(1) is unconstitutional under the Eighth

Amendment and article I, section 14, (4) the court erred in placing the burden on

Saloy to prove he was entitled to an exceptional sentence below the standard

range, and (5) the court erred in imposing a $100 DNA collection fee, as his DNA

had previously been collected. We affirm his sentence but remand to strike the

DNA collection fee.

                                       FACTS

   On October 31, 2008, in a drive-by shooting, D’Angelo Saloy shot two

teenagers standing near the Garfield High School baseball fields. Quincy Coleman

was killed, while Demario Clark sustained nonfatal injuries.          Police could not

identify the shooter at the scene. Eventually, several individuals interviewed by




 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79818-9-I/2


police indicated Saloy had been claiming responsibility for the shooting. One

individual said Saloy claimed the shooting was in retaliation for the shooting of a

“South End” gang member. The victims, Coleman and Clark, were both self-

professed members of Central District gangs. Saloy was 16 at the time of the

shooting and a member of a South End gang. In 2008, he had lost multiple friends

to gang violence.

   On December 1, 2010, during a judicially authorized wire recording, Saloy

confessed to a friend that he had fired the shots during the drive-by and disposed

of the gun in Lake Washington.

   In 2011, at the age of 19, Saloy was charged with several adult felonies. He

pleaded guilty to possession of controlled substances, unlawful possession of a

weapon, assault II, and unlawful possession of a firearm. In 2012, at the end of

his sentence for those crimes, he was arrested and charged with murder and

attempted murder stemming from the 2008 shooting.

       In 2014, a jury convicted Saloy of first degree murder with a firearm and

attempted first degree murder with a firearm. The trial court sentenced him to a

standard range term of 712 months, or almost 60 years. On appeal, this court vacated

his sentence and remanded for a new sentencing hearing on the grounds that his 712

month sentence constituted a de facto life sentence. State v. Saloy, no. 72467-3-I,

slip. op. at 2 (Wash. Ct. App. Feb. 27, 2017) (unpublished), https://www.courts.wa.gov

/opinions/pdf/724673.pdf. This court ordered the trial court to “consider the factors

laid out in Miller and exercise its discretion to consider[] a sentence below the standard




                                                2
No. 79818-9-I/3


adult range.” Saloy, no. 72467-3-I, slip. op. at 32 (citing Miller v. Alabama, 567 U.S.

460, 471, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012)).

       On January 3-4, 2019, the trial court conducted an evidentiary hearing

pursuant to Miller. The court stated the purpose of the hearing was to “to determine

if there are substantial and compelling reasons to justify an exceptional sentence

below the standard range in this matter.” Defense presented evidence of Saloy’s

development since the initial hearing, such as exhibitions of remorse, obtaining his

general educational development certificate, and participating in a Juneteenth

ceremony in prison. The sentencing court resentenced Saloy to 41 years, a nearly

20 year reduction from his initial sentence.

       Saloy appeals.

                                    DISCUSSION

       We review a sentencing court’s decision for clear abuse of discretion or

misapplication of the law. State v. Corona, 164 Wn. App. 76, 78, 261 P.3d 680

(2011).   A trial court abuses its discretion when its decision is manifestly

unreasonable or based on untenable grounds. Id. at 78-79. This standard is also

violated where a trial court makes a reasonable decision but applies the wrong

legal standard or bases its ruling on an erroneous view of the law. Thornock v.

Lambo, 14 Wn. App. 2d 25, 31, 468 P.3d 1074 (2020). When we review whether

a trial court applied an incorrect legal standard, we review de novo the choice of

law and its application to the facts in the case. Corona, 164 Wn. App. at 79.




                                               3
No. 79818-9-I/4


   I. De Facto Life Sentence

      Saloy asserts that the 41 year exceptional sentence imposed by the trial

court at resentencing was an unconstitutional de facto life sentence.

      An exceptional sentence must be reversed if the reasons for the sentence

are not supported by the record or if they do not justify an exceptional sentence.

RCW 9.94A.585(4)(a). If the reasons are supported by the record, and justify an

exceptional sentence, then, to reverse an exceptional sentence, we must find “that

the sentence imposed was clearly excessive or clearly too lenient.”           RCW

9.94A.585(4)(b). The length of an exceptional sentence should not be reversed

as clearly excessive absent an abuse of discretion. State v. Ritchie, 126 Wn.2d

388, 392, 894 P.2d 1308 (1995) (emphasis omitted).

      In June 2012, the United States Supreme Court held the Eighth Amendment

ban on cruel and unusual punishment forbids mandatory life without parole

sentences for juvenile offenders. Miller, 567 U.S. at 479. Our Supreme Court held

“in the context of juvenile sentencing, article I, section 14 provides greater

protection than the Eighth Amendment.” State v. Bassett, 192 Wn.2d 67, 82, 428

P.3d 343 (2018).

      In Ramos, our Supreme Court held there was no distinction between

juveniles receiving a literal mandatory life sentence and those receiving a de facto

mandatory life sentence. State v. Ramos, 187 Wn.2d 420, 437, 387 P.3d 650

(2017). Either will trigger the need for a Miller hearing to consider what role

youthfulness played in their crime and the appropriateness of a life without parole

sentence. Id. at 434. “If the juvenile proves by a preponderance of the evidence


                                            4
No. 79818-9-I/5


that his or her crimes reflect transient immaturity, substantial and compelling

reasons would necessarily justify an exceptional sentence below the standard

range because a standard range sentence would be unconstitutional.” Id. at 435

       The court declined to give a bright-line rule regarding what length of

sentence would constitute a de facto life sentence triggering the requirement of a

Miller hearing. Ramos, 187 Wn.2d at 439. However, a sentence that “is the

functional equivalent of a life sentence” is a de facto life sentence. See State v.

Ronquillo, 190 Wn. App. 765, 775, 361 P.3d 779 (2015). This court has held a

juvenile whose 51 year sentence contemplated his release at the age of 68 was a

de facto life sentence. Id. His case was reversed and remanded for a resentencing

with a Miller hearing. Id. at 785. At a Miller hearing, consideration must be given

to the juvenile offender’s “chronological age and its hallmarks,” their “family and

home environment,” and “the circumstances of the homicide offense” including

“peer pressure.” Miller, 567 U.S. at 477.

       In State v. Houston-Sconiers, our Supreme Court held that courts have

discretion to depart from mandatory sentences for firearm enhancements,

remanding a juvenile offender’s convictions—which included a 31 year weapons

enhancement—for resentencing. 188 Wn.2d 1,8, 21, 391 P.3d 409 (2017).

       In 2018 this court held that the nearly 60 year sentence imposed on Saloy

when he was age 22 was a de facto life sentence, requiring the sentence be

vacated and a Miller hearing held before resentencing. Saloy, No. 72476-3-I, slip

op. at 13. On resentencing, the trial court determined based on his criminal history

and the nature of the offenses at issue, the standard range for the offenses was


                                            5
No. 79818-9-I/6


612-776 months. The State initially asked in its resentencing memorandum for

612 months, the low-end of a standard sentence.                 It then revised its

recommendation down to 41 years when the sentencing court reconvened for

formal sentencing. In his resentencing memorandum, Saloy asked for a 20 year

sentence, arguing this was close to the deal the State offered prior to trial.

       The trial court determined after weighing the Miller factors that Saloy had

demonstrated by a preponderance of the evidence that his crimes reflect transient

immaturity and he was not in the rare category of incorrigible offenders. The court

sentenced him to an exceptional range below the standard range, imposing a 41

year sentence. This sentence would entitle him to release about the age of 60.

       In support of his argument that release at age 60 is a de facto life sentence,

Saloy offers several studies demonstrating how his lifespan may be adversely

impacted by demographic and environmental factors. He cites to a public health

journal article arguing that the average Black man will live to the age of 72. Further,

he cites another study arguing that individuals experiencing four or more adverse

childhood experiences (ACEs) are more likely to die prematurely. His evidence

does not demonstrate that he is likely to die before his release from prison. He

argues that Ramos equates releasing a juvenile offender “after his most productive

years” with a de facto life sentence. We do not agree. Instead, Ramos reasoned

that de facto life sentences contradicted Miller because “[h]olding otherwise would

effectively prohibit the sentencing court from considering the specific nature of the

crime and the individual’s culpability before sentencing a juvenile homicide

offender to die in prison.” 187 Wn.2d at 438-39.


                                              6
No. 79818-9-I/7


       We hold that Saloy’s sentence does not constitute a de facto life sentence.

   II. Application of Miller Factors at Resentencing

       When determining whether a trial court applied an incorrect legal standard,

we review de novo the choice of law and its application to the facts in the case.

Corona, 164 Wn. App. at 79.

       In Ramos, our Supreme Court held that, while not automatically entitled to

an exceptional sentence below the standard range, juveniles facing a de facto or

literal life without parole sentence are entitled to a Miller hearing. Ramos, 187

Wn.2d at 442-443. Miller went beyond banning juvenile life sentencing schemes,

establishing an affirmative requirement that courts fully explore the impact of the

defendant’s juvenility on the sentence rendered. Id. at 443. Miller required that a

sentencing court consider a juvenile offender’s youth before determining that life

without parole is a proportionate sentence. Montgomery v. Louisiana, ___ U.S.

___, 136 S. Ct. 718, 734, 193 L. Ed. 2d 599 (2016). Miller did not create highly

specified requirements for how a sentencing court must consider the mitigating

qualities of youth. Id. at 735.

       The juvenile defendant has the burden of proving by the preponderance of

evidence that their crimes demonstrate transient immaturity.1 Ramos, 187 Wn. 2d

       1  The trial court held that “Saloy has the burden to prove by a
preponderance of evidence that mitigating circumstances justify an exceptional
sentence in this case.” Saloy argues the trial court erred in doing so because it
relied on Ramos, which considered this question only under the Eighth
Amendment and not article I, section 14. Ramos, 187 Wn.2d at 445. He argued
the burden should be on the State to prove beyond a reasonable doubt. Gregg
forecloses this argument. State v. Gregg, ___ Wn.2d ___, 474 P.3d 539 (2020)
       After briefing, an opinion was released in Gregg. In that case, our Supreme
Court ruled “RCW 9.94A.535(1) placing the burden on juvenile defendants in adult


                                            7
No. 79818-9-I/8


at 435. If they meet this burden, a standard sentence is unconstitutional and an

exceptional sentence below the standard range is justified.          Id.   Here, the

sentencing court considered testimony of psychiatrist Dr. Tye Hunter related to

Saloy’s substance abuse issues, neurodevelopmental disorders, and emotional

neglect and abuse. It also considered how “juveniles in general are different from

adults, and how those differences apply to the facts of this specific case.” It

concluded Saloy had met the burden of proving his crimes reflect transient

immaturity and he was not in in the rare category of incorrigible offenders. It

determined Saloy was entitled to an exceptional rather than standard range

sentence. That determination is not at issue.

       What is at issue is how the trial court decided the length of the exceptional

sentence. Saloy argues that in this step the court misapplied the law in two ways.

First, he argues the court incorrectly considered whether an adult defendant is

entitled to an exceptional sentence instead of considering the incompetency

associated with youth. Second, he argues the court did not consider impulsivity

as a feature of youth, but instead, whether his actions demonstrated impulsivity.

       To his first argument, Saloy asserts his refusal to consider a plea deal was

evidence of his youthful incompetency. He argues the standard used by the trial

court tracks RCW 10.77.010(15), the definition of competency. Saloy argues his

Miller hearing should not have involved whether he was incompetent, but how the

court to prove mitigating circumstances is constitutional under article I, section 14
of our state constitution.” Id. at *545.

        We affirm the trial court’s holding that Saloy had the burden to prove he was
entitled to an exceptional sentence.


                                             8
No. 79818-9-I/9


incompetency of youth applied.         Whether Saloy was incompetent in his

participation in proceedings was raised by Saloy in the evidence presented at the

Miller hearing. In direct response to that testimony, the trial court’s conclusions of

law stated,

       9. Neither Dr. Hunter’s testimony and report nor any other evidence
          support a finding that the defendant was impaired by any cognitive
          or mental disorder to an extent that it rendered him incompetent
          to consider a plea, stand trial or to be sentenced. Dr. Hunter’s
          testimony on this point was not credible.

The court simply did not find Dr. Hunter’s testimony credible about whether Saloy

was incompetent to accept or reject a plea. The competency standard applies in

adult sentencing, and Saloy was sentenced as an adult. The case law does not

preclude consideration of incompetency in a Miller hearing. And, application of the

competency standard in a Miller hearing benefits a juvenile who is found

incompetent under the standard. Consideration of competency under this statute

does no harm. If the court determines, as it did here, that the juvenile is not

incompetent under that statute, it is not the end of the inquiry. The consideration

of Miller factors is unaffected and continues. The argument that this establishes,

that the trial court applied the wrong standard, is without merit.


       Saloy next argues the court erred in its consideration of his impulsivity as

an inherent feature of his youth. He argues the standard used by the trial court

tracks the language of RCW 9.94A.535(1)(e), which allows a trial court to consider

capacity as a mitigating circumstance in sentencing. Saloy argues this constituted

the court deciding his crimes were not impulsive. Instead, he asserts it should




                                              9
No. 79818-9-I/10


have understood Miller to recognize juvenile brain science as concluding his

actions were impulsive by the nature of his youthfulness.

       He argues that “by focusing on the deliberateness with which [Saloy] acted,

the trial court effectively created an exception under Miller for children who are

convicted of any crime that requires planning or deliberation.” He contends that

instead “[a]cting with deliberation to engage in risk-taking behavior was a ‘hallmark

feature’ of [Saloy’s] youth, not a fact to be weighed against it.” The trial court’s

failure to understand this he argues, constitutes a legal error requiring reversal.

       The trial court’s conclusion of law stated,

       8. Neither Dr. Hunter’s testimony and report nor other evidence
          support a finding that the defendant’s capacity to appreciate the
          wrongfulness of his actions or to conform his conduct to the
          requirements of the law was impaired at the time he committed
          these offenses. Dr. Hunter’s testimony on this point was not
          credible.

This language is similar to the language on mitigating circumstances in RCW

9.94A.535(1)(e). But, the language does not signal the trial court applied the

wrong standard. Dr. Hunter’s testimony asserted he lacked capacity during the

trial, at the time of evaluation, at a plea bargaining, and at sentencing. The trial

court did not find the testimony on this point credible. Had the trial court concluded

otherwise, the statutory standard might have provided an additional basis for

leniency. Rejecting the evidence necessarily resulted in the standard of that

statute having no application.

       The sentencing court determined that it must weigh the Miller factors

against the “deliberate, not impulsive” nature of his acts. Saloy argues that this is



                                             10
No. 79818-9-I/11


error because impulsivity is a hallmark of youthful actions and implies that a finding

to the contrary is impermissible. But, Miller and its progeny do not stand for the

proposition that a juvenile cannot be sentenced as an adult. They do not hold that

a juvenile cannot commit an intentional act. Nor do they assert that traditional

notions of degrees of culpability based on mental state do not apply to sentencing

of juveniles. Miller requires an inquiry into how certain facts and factors affected

the juvenile and should be taken into account in mitigating a sentence, but it does

not require the sentencing court to ignore the facts of the crimes. 567 U.S. at 489.

It was not error for the trial court to consider the deliberate nature of Saloy’s crimes.

       The court expressly considered Saloy’s youthfulness in its deliberation.

Indeed, the court held that his crimes were related to his transient immaturity,

reducing his sentence. The sentencing court directly indicated it had considered

the evidence related to juvenile neuroscience. It found the psychological factors

detailed by Dr. Hunter “contributed to his developmental immaturity that

contributed to his criminal acts.”     It determined an exceptional sentence was

warranted.

       The trial court was aware of the low end of the standard range for Saloy’s

offenses. It was aware of the plea offer of 20 years that Saloy had rejected. It was

aware of Saloy’s ACE factors. It was also aware of the facts of the crime and

postcrime behavior. It knew Saloy was recorded claiming to have come up with

the plan for the drive-by shooting and bragging about the crime, he disposed of the

weapon in Lake Washington, and harassed victim Clark on social media. The

court did not find Dr. Hunter credible when he testified that Saloy’s capacity to


                                              11
No. 79818-9-I/12


appreciate the wrongfulness of his actions or to conform his conduct to the

requirements of the law was impaired at the time he committed these offenses.

The sentence imposed was near the middle of the range between the low end of

the standard range sentence and the plea offer Saloy rejected.

        The record does not support the claim that the trial court applied the wrong

legal standards in determining the length of sentence.       The record does not

establish an abuse of discretion in how the Miller factors were applied in

determining the length of sentence.

        We affirm the trial court’s sentence.

     III. Constitutionality of RCW 9.94A.730(1)

        In response to Miller, our legislature enacted second substitute senate bill

(SSSB) 5064, which created an indeterminate aggravated first degree murder

sentence for juveniles along with other statutes including RCW 9.94A.730. LAWS

OF   2014, ch. 130, § 10; In re Pers. Restraint of McNeil, 181 Wn.2d 582, 586, 334

P.3d 548 (2014) (referring to SSSB 5065 as “the Miller fix”). The Miller court did

not specify whether the ruling should apply retroactively. But, by 2014 Washington

had passed Miller compliance legislation providing means to retroactively apply

Miller through resentencing. See RCW 9.94A.730(1).).

        RCW 9.94A.730(1) provides “[a]ny person convicted of one or more crimes

committed prior to the person’s eighteenth birthday may petition the indeterminate

sentence review board for early release after serving no less than twenty years of

total confinement.” RCW 94A.9730 created a means for the State to remedy a




                                                12
No. 79818-9-I/13


Miller violation by granting juvenile offenders parole eligibility. State v. Scott, 190

Wn. 2d 586, 596-97, 416 P.3d 1182 (2018).

       Two years after the adoption of the Miller fix, the Supreme Court in

Montgomery, announced that Miller was retroactive on state collateral review.

Montgomery, 136 S. Ct. at 736. However, it held life without parole sentences

imposed without Miller hearings may be remedied “by permitting juvenile homicide

offenders to be considered for parole, rather than by resentencing them.” Id. at

736. But, in Ramos, our Supreme Court held that the availability of parole under

RCW 9.94A.730(1) did not render the defendant’s pending appeal moot. Ramos,

187 Wn.2d at 435-36.       At the time of Ramos’s second resentencing, RCW

9.94A.730 hadn’t been enacted, and he was facing a de facto life sentence. Id. at

435. Thus, at that time, he would have been entitled to resentencing. Id.

       However, a minor offender is disqualified from petitioning under RCW

9.94A.730(1) if “‘convicted for any crime committed subsequent to the person’s

eighteenth birthday.’” Id. (quoting RCW 9.94A.730(1)). Saloy asserts for the first

time on appeal that this exception to eligibility under RCW 9.94A.730(1) is

unconstitutional.

       This court reviews a statute’s constitutionality de novo. State v. Hunley, 175

Wn.2d 901, 908, 287 P.3d 584 (2012). Statutes are presumed constitutional, and

the party challenging the statute has the burden to prove otherwise beyond a

reasonable doubt. Bassett, 192 Wn.2d at 77.

       Montgomery held that consideration for parole was an appropriate

substitute for resentencing, not that it was in addition to resentencing.


                                             13
No. 79818-9-I/14


Montgomery, 136 S. Ct. at 736. No case has indicated to the contrary. This court

previously acknowledged Saloy was de facto sentenced to life under his nearly 60

year sentence in part due to his ineligibility for review under RCW 9.94A.730(1).

Saloy, no. 72467-3-I, slip. op. at 28 n.11. So, we granted him resentencing pursuant

to a Miller hearing as a remedy. Id. Having been resentenced after his de facto

life sentence was vacated, Saloy has no additional rights under RCW

9.94A.730(1).

       Moreover, the statute restricts the ability of the indiscriminate sentencing

review board to hear certain petitions. Id. It does not address the sentencing

authority of the trial court. Id. The only manner in which that statute was implicated

was that the court acknowledged “a standard range sentence in this case may be

deemed unconstitutional” due to “the specific length of his standard range

sentence based on his felony conviction history and his ineligibility to petition for

early release pursuant to RCW 9.94A.730(1).” While he may have benefited from

this observation, it cannot be fairly said that he was sentenced under RCW

9.94A.730(1).

       An appellate court may refuse to entertain a claim of error not raised below.

RAP 2.5(a).     An exception exists for a claim of manifest error affecting a

constitutional right, but the defendant must identify a constitutional error and show

how the alleged error actually affected the defendant’s rights. State v. Grimes,

165 Wn. App. 172, 180, 267 P.3d 454 (2011).

       Saloy has not demonstrated manifest error.         We decline to reach the

constitutionality of the statute.


                                             14
No. 79818-9-I/15


   IV. DNA Collection Fee Assessment

       Saloy argues the $100 DNA (deoxyribonucleic acid) collection fee should

be stricken. RCW 43.43.754(1)(a) requires DNA collection from all individuals

convicted of felonies or certain other crimes. Individuals sentenced for crimes

specified in RCW 43.43.754 must pay a $100 DNA collection fee, unless their DNA

was previously collected as a result of a prior conviction. RCW 43.43.7541; State

v. Catling, 193 Wn.2d 252, 257-58, 438 P.3d 1174 (2019).

       Here, Saloy asserts as a result of previous adult felony charges, he would

have been required to provide a DNA sample prior to being charged in this case.

In addition to his prior convictions, Saloy was also found indigent by the court.

       The State concedes that striking the fee is required under Ramirez,

consistent with its own records indicating Saloy’s DNA had previously been

collected. State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018).

       We affirm Saloy’s sentence and remand to strike the DNA collection fee.




WE CONCUR:



                                                 Judge Pro Tempore




                                            15